DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by OCE HOLDING BV (EP 3272542 A1, as provided by the Applicant’s IDS).
For claim 1, OCE HOLDING BV teaches a method of cooling a 3D build volume comprising:
 receiving a 3D object model that represents a 3D part to be formed in a build volume (Fig 1, see claim 1; [0001]-[0038]); 
determining a placeholder position for forming a placeholder part within the build volume; based on the placeholder position, determining a 3D part position for forming the 3D part within the build volume; and
 controlling components of a 3D printing system to form the placeholder part in the placeholder position within the build volume and to form the 3D part in the 3D part position within the build volume (see claim 1, Figs 2-4). It is noted that claim 1 does not comprise features characterizing the claimed method as method of cooling, and therefore similarly rejected.
As for claim 5, OCE HOLDING BV teaches a method as in claim 1, further comprising: receiving a 3D placeholder model that represents the placeholder part;
processing the 3D object model and 3D placeholder model into 2D slice data according to the positions of the placeholder part and 3D parts; and printing each layer of the placeholder part and the 3D parts according to the 2D slice data (see Fig 2-4, claim 1).

Claim(s) 8-9 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yoshida et al (2018/0079141 A1).
For claim 8, Yoshida et al teach a 3D printing system to expedite cooling of a 3D build volume, comprising:
a memory to receive a 3D object model that represents a 3D part, and a 3D placeholder model that represents a 3D placeholder ([0072]; [0037]-[0045][0048]-[0053],[0058], Fig 2, 4a-4b, 5, 7a-7b), the 3D part and 3D placeholder to be printed within a build volume of the 3D printing system; 
a processor programmed to determine a 3D placeholder position and a 3D part position based on the 3D placeholder position, the 3D placeholder position to locate the 3D placeholder to extend through the build volume from a first side of the build volume to a second side of the build volume, opposite the first side; 
and print system components controlled by the processor to print the 3D placeholder at the 3D placeholder position and to print the 3D part at the 3D part position (see [0037]-[0045][0048]-[0053],[0058], Fig 2, 4a-4b, 5, 7a-7b).
It is noted that independent claim 8 does not yet claim features characterizing element for expediting cooling of 3D build volume, therefore similarly rejection.
As for claim 9, Yoshida et al further teaches wherein the processor is programmed to generate 2D slice data of the 3D object model and the 3D placeholder model according to the determined 3D placeholder position and the 3D part position, and to generate print system commands to control operation of the print system components to print the 3D placeholder at the 3D placeholder position and to print the 3D part at the 3D part position (see [0037]-[0045],[0048]-[0053],[0058], Fig. 2, 4a-4b, 5, 7a-7b).
For claim 13, Yoshida et al teach a method of cooling a 3D build volume comprising: 
positioning a removable 3D placeholder within a build volume, the removable 3D placeholder comprising an elongated shape that tapers from a wider first end to a narrower second end, the positioning comprising placing the wider first end at the edge of a top side of the build volume and the narrower second end at the edge of a bottom side of the build volume; printing the removable 3D placeholder in the build volume according to the positioning; and printing a 3D part within the build volume away from the edges of the top side and the bottom side of the build volume ([0037]-[0045],[0048]-[0053],[0058], Figs 2, 4a, 4b, 5, 7a-7b).
It is noted that though the pre-amble recites “cooling a 3D build volume” the body of the claim is silent to including elements that pertains to such cooling, and therefore, is similarly rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US2018/0079141 A1) in view of Burhop et al (2015/0360421 A1). 
Regarding claim 10, Yoshida et al teach all the limitation to the claim invention as discussed earlier, however, fails to teach the 3D placeholder comprises an elongated tapered shape that narrows from a first end to a second end…as claimed. 
In the same field of endeavor, Burhop et al teach 3D placeholder comprises an elongated tapered shape that narrows from a first end to a second end such that the 3D placeholder is removable from the build volume beginning at the first end and followed by the second end (see Fig 4).  It would have been obvious to modify Yoshida with including with desired shaped placeholder as taught by Burhop, for the benefit of efficiently forming desired shaped 3D products. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Yoshida et al (US2018/0079141 A1) in view of Williams et al (WO 2018022046 A1, see Equivalent translation provided by US 2019/0134897 A1). 
Regarding claim 12, Yoshida et al teach all the limitation except the print system components comprising a powdered build material distributer…as claimed. 
 In the same field of endeavor, Williams et al teach the print system components (see Fig 1) comprise: 
a powdered build material distributor to supply and spread layers of powdered build material onto a build platform (Fig 1 items 116a-116n, item 114, 110); the build platform (102), to receive the layers of powdered build material and to move in a vertically downward direction with each successive layer to increase a build area size ([0015]-[0030]); and a liquid agent dispenser to print a fusing agent onto selected areas of each layer ([0028] see Fig  1 items 130, 136,134), the selected areas defining portions of the layer that are to form a layer of the 3D part and the 3D placeholder; and a fusing energy source to apply radiation to each layer to heat the printed areas and fuse together the powdered build material within the printed areas (see paragraphs [0016]-[0030], Fig 1). 
It would have been obvious to combine the teachings of Yoshida et al. with further including print system components, as taught by Williams, for the benefit of efficiently forming 3D object.
Allowable Subject Matter
Claims 2-4, 6, 7, 11, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that dependent claims 2-4, 6, 7, 11, 14, and 15, characterizing the features of organization of cooling conduits in place of removing the placeholder parts are unknown and not obvious to one skilled person to improve cooling efficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 2020/0147863 A1 pertains to additive manufacturing system with turntable material properties, which has cooling/heating device as per [0031].
US 2019/0134889 A1 pertaining to cooling of build material in three-dimensional printing system, uses upper cooling hose to cool build material containers ([0015]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743